Per Curiam,
It is conceded that this case was for the jury, but complaint is made of the charge. Two of the three complaints of the appellant are of its inadequacy. It was of some length, and, at the conclusion of it, the learned trial judge stated to counsel that if.they would frame a point covering anything they desired him to say, he would answer it. No such point was presented, and counsel are not now in a position to complain of the inadequacy of the instructions to the jury. The third complaint is of that portion of the charge which is set forth in' the third assignment. Whether standing alone or considered in connection with tlxe other portions of the charge, it is entirely free from error. The assignments are overruled and the judgment is affirmed.